Steuer, J. (concurring).
I concur in the result.
A reading of the record of the proceedings before the Commissioners leaves no doubt that the Commissioners affirmed the determination of the Personnel Director on the basis of the assault conviction. This being the fact, the formal recital as to petitioner’s “arrest record” and speculation as to what could have been considered are irrelevant and would constitute no ground for remanding the matter.
Furthermore, contrary to the view expressed, I do not believe petitioner is entitled to a “hearing”, using that word as a word of art to designate an administrative trial. Concededly, such a right is not found in the statute. What is provided for is an opportunity to explain (Civil Service Law, § 50, subd. 4, par [d]). While the rules of the Commission do contain the word “hearing”, the rule in question was adopted to implement the statute and should not be interpreted to give it connotation beyond the statute.
What the petitioner was entitled to, therefore, was an opportunity to explain the conviction. Obviously this was not intended to be a naked right, namely that he could give his explanation and the Commission could disregard it, no matter what it might be. It is hardly conceivable that the Legislature would provide for an empty gesture or that the Commission in refusing to consider anything except the conviction itself was complying with the statute. Petitioner should have been *116allowed to show, if he could, that the conduct underlying the conviction was not such as would disqualify him from holding a position in the civil service.
Here the petitioner sought to show that his connection with the crime was both technical and remote, and that he conceded his guilt only because it would entail no jail sentence or other sanction then known to him. As pointed out in the majority opinion, the facts of the plea and sentence provide prima facie substantial grounds for the validity of this contention.
While an opportunity to explain leaves to the Commission to determine the manner in which the explanation shall be made, it does not relieve the Commissioners from making an advised determination on the explanation. Concededly, they are under no obligation to retry the criminal proceedings. But whatever method they adopt, it must be adequate to allow the petitioner to explain and themselves to make an informed decision. Mere acceptance of the conviction as such is not compliance.
Botein, P. J., and Breitel, J., concur with Valente, J.; Eager and Stetjer, JJ., concur in result in separate opinions.
Determination unanimously annulled, without costs, and the matter remanded to the Civil Service Commission for further proceedings not inconsistent with the opinion of Valente, J., filed herein.